Citation Nr: 0534763	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
residuals of an amputation of part of the distal phalanx of 
the left thumb.   
 
2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
residuals of an amputation of part of the distal phalanx of 
the left thumb.   
 
3.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
residuals of an amputation of part of the distal phalanx of 
the left thumb.   
 
4.  Entitlement to service connection for a lumbar spine 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
denied service connection for a psychiatric disorder, to 
include as secondary to service-connected residuals of an 
amputation of part of the distal phalanx of the left thumb; a 
cervical spine disability, to include as secondary to 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb; and for a left shoulder 
disability, to include as secondary to service-connected 
residuals of an amputation of part of the distal phalanx of 
the left thumb.  Service connection was also denied for a low 
back disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the veteran has received 
the required notice.  

2.  The veteran's major depression is attributable to his 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  

3.  The veteran's current cervical spine disability began 
many years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  

4.  The veteran's current left shoulder disability began many 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  

5.  Any low back complaints during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current low back disability began many years after 
service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Major Depression is proximately due to or the result of 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  38 C.F.R. § 3.310 (2005).  

2.  A cervical spine disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected residuals of an amputation of 
part of the distal phalanx of the left thumb.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.30, 
3.307, 3.309, 3.310 (2005).  

3.  A left shoulder disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected residuals of an amputation of 
part of the distal phalanx of the left thumb.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  

4.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

I.  Major Depression

The veteran is service-connected for residuals of an 
amputation of part of the distal phalanx of the left thumb.  

His service medical records for his April 1966 to February 
1970 active duty do not specifically show complaints of or 
treatment for psychiatric problems.  The January 1970 
objective separation examination report noted that the 
veteran had suffered recent trouble sleeping and increased 
worry secondary to his impending separation from service.  
There was a notation that the veteran's psychiatric 
evaluation was normal.  The service medical records do 
indicate that the veteran was treated for a left thumb injury 
and that he underwent a partial amputation of the left thumb.  

The first post-service clinical evidence of record of any 
psychiatric problems is in July 2000, decades after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A July 2000 VA treatment entry noted that the veteran had 
been diagnosed the previous May with chronic obstructive 
pulmonary disease and asthma.  The veteran reported that 
because of such new diagnoses he had since lost his job.  He 
stated that he had become depressed as a result.  The 
assessment included depression.  Another July 2000 entry 
noted that the veteran had been seen the previous Friday with 
complaints of depression and emotional lability.  The 
impression was adjustment disorder with anxiety and 
depression.  An August 2000 entry noted that the veteran 
complained of depression, anxiety, frustration, emotional 
lability, racing thoughts in the morning, and waking up tired 
after four hours sleep.  He stated that he had been living 
with such symptoms for the last five years.  An assessment 
was not provided.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed psychiatric problems, including a 
depressive disorder, dysthymia, an adjustment disorder with 
depressed mood, an obsessive compulsive disorder, and a pain 
disorder associated with psychological features and a general 
medical condition.  

An April 2002 VA psychiatric examination report noted that 
the veteran had been diagnosed with depression and an 
obsessive compulsive disorder at a VA facility in the past 
two years.  The examiner reviewed the veteran's records and 
history in some detail.  The examiner reported that the 
veteran was having, basically, too many problems.  It was 
noted that one was related to his orthopedic condition which 
seemed to be getting worse with pain in his left shoulder and 
neck, and, that seemed to have affected his occupational 
component.  The examiner indicated that the other component 
was that because of his loss of jobs and inability to 
maintain jobs with the increased symptoms of 
obsessive/compulsion, there was depression that presently 
interfered with other activities and relationships.  The 
examiner stated that whether that condition was secondary to 
the veteran's service-connected orthopedic condition was 
difficult to determine, but that overall, there was a 
deterioration in the veteran's functioning socially and 
occupationally.  The diagnoses were dysthymia and 
obsessive/compulsive disorder.  

A September 2002 statement from L. A. Herrero, M.D., noted 
that the veteran had been under his care since April 2002 and 
that he was suffering from a major depressive episode, severe 
without psychosis; recurrent type; obsessive compulsive 
disorder, severe; a pain disorder associated with both 
psychological features and a generalized medical condition; 
severe tension headaches; and migraine headaches.  It was 
noted that the veteran underwent a left thumb operation while 
service in the Air Force and that after not receiving the 
proper therapy, he developed gangrene and it had to be 
amputated.  Dr. Herrero stated that it was his medical 
opinion that such triggered the severe psychiatric conditions 
as listed above, and, further, that they were directly 
related to the incident in having to amputate his thumb.  

The Board observes that the April 2002 VA psychiatric 
examination report, noted above, related diagnoses, including 
dysthymia.  The examiner indicated that there was depression 
that presently interfered with the veteran's other activities 
and relationships.  The examiner stated that whether that 
condition was secondary to the veteran's service-connected 
orthopedic condition was difficult to determine, but that, 
overall, there was a deterioration in the veteran's 
functioning socially and occupationally.  The Board notes 
that the examiner did not indicate that the veteran's 
depression was not related to his service-connected residuals 
of a thumb amputation, but only that it was difficult to 
determine.  The examiner then went on to comment that 
overall, there was a deterioration in the veteran's 
functioning socially and occupationally.  It is unclear 
whether the examiner was relating any of this deterioration, 
as a result of the veteran's psychiatric disorder, to his 
service-connected residual of a thumb amputation.  

Additionally, as noted above, Dr. Herrero specifically stated 
that the veteran's severe psychiatric conditions (including a 
major depressive episode) were directly related to the 
incident of having to amputate the veteran's thumb.  The 
Board notes that there is no specific evidence of record 
contradicting Dr. Herrero's opinion.  Therefore, the Board 
must find such opinion to be probative in this matter.  

Based on the totality of the evidence, the Board finds that 
the veteran's current major depression is due, at least in 
part, to his service-connected residuals of an amputation of 
part of the distal phalanx of the left thumb.  The evidence 
is at least in equipoise on this point, and thus the veteran 
is to be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the veteran's current major 
depression is proximately due to or the result of his 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  Accordingly, secondary 
service connection for depression is warranted.  As the Board 
has granted secondary service connection, it need not address 
direct service connection in this matter.  

II.  Cervical Spine Disability and Left Shoulder Disability

As noted above, the veteran is service-connected for 
residuals of an amputation of part of the distal phalanx of 
the left thumb.  

The veteran had active service from April 1966 to February 
1970.  The available service personnel records indicate that 
his military occupational specialty was listed as a vehicle 
mechanic.  

His service medical records show no complaints, findings, or 
diagnoses of any cervical spine or left shoulder problems.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  These facts provide negative evidence 
against these claims.  The service medical records do 
indicate that the veteran was treated for a left thumb injury 
and that he underwent a partial amputation of the left thumb.  

There is no evidence of record of any cervical spine and left 
shoulder disabilities, to include arthritis, in the year 
after service (as required for presumptive service 
connection), or for many years later.  The first post-service 
reference to a cervical spine or neck problem is in March 
2001, and the first post-service reference to any possible 
left shoulder problem is in April 2001, both decades after 
the veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A March 2001 VA treatment entry noted that the veteran 
complained of neck pain for three weeks.  An April 2001 
magnetic resonance imaging scan of the veteran's cervical 
spine related an impression of degenerative discogenic 
disease at the lower three cervical spine levels, central 
disk herniation (protrusion) at the C4-C5 level and C6-C7 
disk space levels, right paracentral disk herniation 
(extrusion) at the C5-C6 level, and a mild degree of spinal 
stenosis at the C5-C6 and C6-C7 levels.  Another April 2001 
entry noted that the veteran continued to have neck and 
shoulder pain.  

An October 2001 report from All Florida Orthopaedic 
Associates noted that the veteran's chief complaint was of 
neck pain that also went into the spine and left hip area as 
well as the left shoulder and arm.  An October 2001 
psychiatric consultation report from such facility noted that 
the veteran reported a history of experiencing cervical spine 
pain since he was about twenty years old.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed cervical spine problems, including 
degenerative disc disease and arthritis, as well as treatment 
for left shoulder problems.  

An April 2002 VA orthopedic examination indicated that the 
veteran's records were noted.  The veteran reported that he 
had neck pain all the time.  He stated that he had not had 
any surgery on his neck and he denied any history of injury 
or car accidents.  As to his left shoulder, the veteran 
reported that he had pain in the neck that went down to his 
left shoulder and that the pain was there all the time.  He 
stated that he and not had any surgery to the left shoulder 
and he denied any trauma or car accidents.  The assessment 
included status post amputation of part of the distal phalanx 
of the left thumb, degenerative disc disease of the cervical 
spine with herniated disc, and mild spinal stenosis and left 
shoulder pain likely to be secondary to left shoulder strain.  
The examiner commented that as far as whether the cervical 
spine and left shoulder conditions were related to the 
residuals of a partial amputation of the left thumb, such 
could not be related without resorting to speculation.  An 
April 2002 radiological report, as to the veteran's left 
shoulder, indicated an impression of calcific peritendinitis.  

An October 2002 treatment report from the Diagnostic Clinic 
noted that the veteran had complained of neck pain for years.  
The impression included neck pain that the examiner thought 
was largely due to degenerative changes, both discs and some 
spurring, and cervical spine stenosis with hyperflexia on the 
left.  

A September 2003 report from J. S. Walker, M.D., noted that 
the veteran had a chief complaint of neck pain radiating down 
the left shoulder, down the left lateral arm to the index and 
middle finger of the left hand of thirty-four years duration.  

An August 2003 statement from D. Figueroa, M.D., indicated 
that the veteran's neck condition may have resulted from his 
job in the Air Force.  

An October 2003 report from St. Anthony's Hospital noted that 
the veteran underwent a C5-C6 and C6 a-C7 anterior cervical 
microdiskectomy and infuse allograft effusion and insertion 
of an "EDI" plating system through C5 and C7.  The post-
operative diagnosis was cervical spondylosis and foraminal 
stenosis causing left arm pain.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the references, noted above, to cervical 
spine pain since the veteran was twenty years old, and to 
neck pain radiating down the left shoulder and arm for 
thirty-years duration, were apparently based solely on a 
history provided by the veteran and are not probative in 
linking any current cervical spine disability and left 
shoulder disability with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1995).  

Additionally, the Board notes that the statement from Dr. 
Figueroa, noted above, that indicated that the veteran's 
condition may have resulted from his job in the Air Force was 
also apparently based solely on the veteran's history.  See 
Reonal, supra.  Further, although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  The Board notes that 
there is no indication that Dr. Figueroa reviewed the 
veteran's claims file in providing her opinion.  Given such 
circumstances, her opinion has little probative value in this 
matter.  In addition, the opinion only states that there 
"may" be some relationship.  Such an opinion does not show 
that a relationship is as likely as not such that service 
connection may be established.  The Board finds that opinion 
is speculative.

The Board observes that the examiner in the April 2002 VA 
examination report, commented that the veteran's cervical 
spine and left shoulder disabilities could not be related to 
his service-connected residuals of amputation of part of the 
distal phalanx of the left thumb without resorting to 
speculation.  The Board notes that the VA examiner reviewed 
the veteran's records in providing his opinion.  Therefore, 
the Board finds his opinion to be probative in this matter.  
This opinion provides negative evidence against these claims.  

The Board observes that the treatment records noted above do 
not suggest that any current cervical spine disability and 
left shoulder disability are related to the veteran's period 
of service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current cervical spine disability and left shoulder 
disability began years after his period of service, without 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that the 
veteran's current cervical spine disability and left shoulder 
disability were caused or worsened by his service-connected 
residuals of an amputation of part of the distal phalanx of 
the left thumb.  

The veteran has alleged that his current cervical spine 
disability and left shoulder disability had their onset 
during service or that they are related to his service-
connected residuals of an amputation of part of the distal 
phalanx of the left thumb.  However, the veteran, as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current cervical spine disability and left shoulder 
disability, including any possible arthritis, began many 
years after service and were not caused by any incident of 
service, and are not proximately due to or the result of his 
service-connected residuals of an amputation of part of the 
distal phalanx of the left thumb.  The Board concludes that 
neither direct nor secondary service connection for a 
cervical spine disability and a left shoulder disability is 
warranted.  As the preponderance of the evidence is against 
the claims for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Lumbar Spine Disability

The veteran's service medical records indicate that he was 
seen in July 1967 with complaints of back pain and painful 
urination.  The impression was trigonitis.  The January 1970 
objective separation examination report included a notation 
that the veteran's spine and other musculoskeletal systems 
were normal.  An actual chronic lumbar spine disability was 
not diagnosed during the veteran's period of service and this 
fact provides negative evidence against this claim.  

The first post-service evidence of any possible lumbar spine 
disability is in November 2001, decades after the veteran's 
period of service.  See Maxson, supra.  

A November 2001 treatment entry from All Florida Orthopaedics 
noted that the veteran had present problems of cervical pain 
and back pain.  The assessment included myofascial pain, 
cervical and back, and degenerative arthritis.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed lumbar spine, or low back, problems.  
For example, a July 2003 radiological, as to the veteran's 
lumbosacral spine, from Morton Plant Mease Health Care, 
related an impression of multi-level degenerative disk 
disease.  

The evidence as a whole provides no continuity of 
symptomatology of lumbar spine disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  
Nor is any lumbar spine disability otherwise adequately 
medically linked to an incident of service.  The veteran has 
alleged that his current lumbar spine disability had its 
onset during service.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Expiritu, supra.  There is no 
indication from a medical source that any low back complaints 
during service may be reasonably associated with any current 
low back disability many years later.  

The Board finds that the weight of the competent medical 
evidence demonstrates that any low back complaints during 
service were acute and transitory and resolved without 
residual disability, and that the current lumbar spine began 
many years after the veteran's active service and was not 
caused by any incident of service.  The Board concludes that 
a lumbar spine disability was not incurred in or aggravated 
by service.  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2002, a 
rating decision in May 2002, correspondence in June 2003, a 
statement of the case in June 2003, and supplemental 
statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In April 2002, VA also obtained examinations.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  










ORDER

Secondary service connection for major depression is granted.  

Service connection for a cervical spine disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a lumbar spine disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


